Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/2021.
Applicant's election with traverse of Invention I, claims 1-5 in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that Claim 6 recites “an end of the first periphery conductor is electrically connected to an end of the first conductive via,” which is similar to “an end of the periphery conductor is electrically connected to an end of the conductive via” recited in claim 1., and Claim 15 recites “a first upper periphery conductor enclosing the first upper conductive via and including a second thermoelectric material,” which is similar to “a periphery conductor enclosing the conductive via and including a second thermoelectric material” recited in claim 1.  This is not found persuasive because of the following reasons:
In regards to invention I and II, the inventions as claimed in invention I does not require a second thermal conduction unit, and the invention II does not require an end of the periphery conductor is electrically connected to an end of the conductive via.  
In regards to invention I and III, the inventions as claimed in invention I does not require a first upper thermal conduction unit and second upper thermal conduction unit connected to each other, and invention III does not require a periphery conductor enclosing the conductive via and including a second thermoelectric material.  

 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, the limitation of “a hole” is referenced twice, it is unclear if the two limitations of “a hole” are the same or different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Kanno (US Pub No. 2013/0068273)
	Regarding Claim 1, Kanno et al. teaches a thermal conduction unit [Abstract, Fig. 9, 0053, and Fig. 20-21, 0065], comprising:
	a conductive via including a first thermoelectric material [12 in 81a, Fig. 20, 0038, 0062];
	a periphery conductor enclosing the conductive via and including a second thermoelectric material [See additional 12 in 81b, Fig. 20, 0038], wherein an end of the periphery conductor is electrically connected to an end of the conductive via [0063]; and
	an isolation material [101a, Fig. 20, 0062-0063] interposed between the conductive via and the periphery conductor [0062-0064].
	Examiner notes the isolation material is between the conductive via and the periphery conductor.
	Regarding Claim 2, Kanno et al. is relied upon for the reasons given above in claim 1, Kanno et al. teaches wherein the periphery conductor [See additional 12 in 81b, Fig. 20, 0038] defines a hole [See area of 101a towards 81b, Fig. 20], the isolation material [101a, Fig. 20, 0062-0063] is disposed in the hole defined by the periphery conductor [See additional 12 in 81b, Fig. 20, 0038] and defines a hole [See area of 101a toward 81a], and the conductive via [12 in 81a, Fig. 20, 0038, 0062] is disposed in the hole defined by the isolation material [See area of 101a towards 81a]. 
	Regarding Claim 3,  Kanno et al. is relied upon for the reasons given above in claim 1, Kanno et al. teaches wherein the conductive via defines a central hole [18, Fig. 15, 0035]
	Regarding Claim 4, Kanno et al. is relied upon for the reasons given above in claim 1, Kanno et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kanno et al., has a reasonable basis to believe that the claimed properties “wherein Z is a thermoelectric figure of merit, T is temperature (in K), a value of ZxT of the first thermoelectric material is greater than or equal to 0.5, and a value of ZxT of the second thermoelectric material is greater than or equal to 0.5.” of the thermal conduction unit are inherently possessed by the thermal conduction unit of Kanno et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US Pub No. 2013/0068273) in view of Sakai (US Pub No. 2015/0280098)
	Regarding Claim 5, Kanno et al. is relied upon for the reasons given above in claim 1, Kanno et al. is silent on wherein the first thermoelectric material and the second thermoelectric material are different types of semiconductor materials.
	Sakai et al. teaches a thermal conduction unit [Fig. 7, 0074], comprising p-type and n-type thermoelectric members [0074]. Since Kanno et al teaches a thermal conduction unit which comprises first and second thermoelectric materials, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second thermoelectric materials of Kanno et al. with the p-type and n-type thermoelectric materials of Sakai et al. as it merely the selection of a conventional thermoelectric configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726